Opinion by
Ekwall, J.
These protests were submitted upon a stipulation entered into between counsel. In view of this agreement and following Pistorino v. United States (2 Cust. Ct. 222, C. D. 127), Union Importing Co. v. United States (id. 911, Reap. Dec. 4558), and Dragani v. United States (id. 999, Reap. Dec. 4592) cited therein, the claim that the appraisements were illegal and that the liquidations based on“such appraisements were also illegal and void was sustained. It was therefore held that duty should be assessed upon the entered value.